       Case 3:19-cv-00030-MHH-GMB Document 17 Filed 06/14/21 Page 1 of 3                      FILED
                                                                                     2021 Jun-14 PM 04:52
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHWESTERN DIVISION
 EDDIE EDWARD MASTIN,                        )
                                             )
         Petitioner,                         )
                                             )
 v.                                          )    Case No.: 3:19-cv-30-MHH-GMB
                                             )
 PATRICE RICHIE, et al.,                     )
                                             )
         Respondents.                        )

                            MEMORANDUM OPINION
        On November 30, 2020, the Magistrate Judge entered a report in which he

recommended that the Court dismiss Mr. Eddie Edward Mastin’s petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 because the petition is untimely. (Doc. 14).

The Magistrate Judge advised Mr. Mastin of his right to file specific written objections

to the report within 14 days. (Doc. 14). On December 10, 2020, Mr. Mastin filed timely

objections. (Doc. 15). On December 30, 2020, he supplemented his objections. (Doc.

16).

        A district court “may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district judge must “make a de novo determination of those portions of the [magistrate

judge’s] report or specified proposed findings or recommendations to which objection

is made.” 28 U.S.C. § 636(b)(1); see also FED. R. CRIM. P. 59(b)(3) (“The district judge

must consider de novo any objection to the magistrate judge’s recommendation.”). A

                                             1
     Case 3:19-cv-00030-MHH-GMB Document 17 Filed 06/14/21 Page 2 of 3




district court’s obligation to “‘make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made,’”

447 U.S. at 673 (quoting 28 U.S.C. § 636(b)(1)), requires a district judge to “‘give fresh

consideration to those issues to which specific objection has been made by a party,’”

447 U.S. at 675 (quoting House Report No. 94-1609, p. 3 (1976)). United States v.

Raddatz, 447 U.S. 667 (1980) (emphasis in Raddatz).

      Mr. Mastin’s initial objections are somewhat difficult to decipher, but he appears

to argue that he was denied due process. (Doc. 15, p. 2). In his supplemental objections,

Mr. Mastin describes facts that relate to his crime, explaining that his family had him

admitted to a mental health facility in 1979, and he stayed at the facility through the

spring and summer of that year. (Doc. 16, p. 1). After he was released, he and his

mother visited a local mental health provider. (Doc. 16, p. 1). He began receiving

disability benefits, and his family asked him to participate in a TVA trainee program

because the program might allow him to qualify for additional benefits. (Doc. 16, p.

2). One day, while he was in his TVA class, he felt like hurting someone after he took

his mental health medication. (Doc. 16, pp. 2-3). Mr. Mastin may have taken mental

health medication that his mother used. (Doc. 16, p. 3).

      These facts do not help Mr. Mastin overcome the one-year statute of limitation

that bars his § 2254 habeas petition. (Doc. 14). The facts do not enable Mr. Mastin to

prove that he is factually innocent of the crime of murder for which he was convicted,

and the facts do not allow him to toll the one-year statute of limitation. (Doc. 14).

                                            2
     Case 3:19-cv-00030-MHH-GMB Document 17 Filed 06/14/21 Page 3 of 3




         Having reviewed the materials in the Court’s electronic docket, including the

Magistrate Judge’s report and recommendation and Mr. Mastin’s objections, the Court

adopts the report and accepts the Magistrate Judge’s recommendation. By separate

order, the Court will dismiss Mr. Mastin’s habeas petition with prejudice because it is

untimely                         under                       28                      U.S.C.

§ 2244(d)(1)(A).

         A district court may issue a certificate of appealability “only if the applicant has

made a substantial showing of the denial of a constitutional right.”             28 U.S.C.

§ 2253(c)(2). To make such a showing, a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims debatable

or wrong,” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the issues presented

were adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell,

537 U.S. 322, 336 (2003) (internal quotations omitted). Mr. Mastin’s claims do not

satisfy either standard, so the Court will not issue a certificate of appealability. If he

wishes to appeal, Mr. Mastin may request a certificate of appealability from the

Eleventh Circuit Court of Appeals. See Rule 11(a) of the Rules Governing Section 2254

Cases.

         DONE and ORDERED this June 14, 2021.


                                         _________________________________
                                         MADELINE HUGHES HAIKALA
                                         UNITED STATES DISTRICT JUDGE


                                              3
